Citation Nr: 0033092	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1957 
to August 1959, and from April 1961 to April 1979.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision dated in June 1998, 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Winston-Salem, North Carolina (hereinafter 
RO).


REMAND

The Board finds that the duty to assist has not been 
fulfilled.  See generally, 38 C.F.R. § 3.103 (1999).  
Although the veteran was afforded a VA examination in May 
1998, in conjunction with his claim, that examination did not 
offer an opinion as to the etiology of the disorder in 
question.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between his current hypertension and his 
period of active military service.  The 
RO should assist the veteran in obtaining 
the identified information as necessary.  
If the RO is unable to secure all of the 
relevant records sought, the veteran 
should be informed and provided with an 
opportunity to obtain such evidence.  The 
veteran should be informed that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.  

2.  The RO should contact the examiner 
who conducted the VA examination in May 
1998, and request that an opinion as to 
the etiology of the veteran's 
hypertension be provided.  The claims 
file must be made available to and 
reviewed by the examiner and the report 
should reflect that such a review was 
made.  Based upon the evidence of record, 
the examiner should state whether it is 
at least as likely as not that the 
veteran's current hypertension is related 
to his period of active duty.  A complete 
rationale for any opinion expressed 
should be included in the report.  Any 
report prepared should be typed.

3.  If the examiner who conducted the VA 
examination in May 1998 is no longer 
available, the veteran should be afforded 
an appropriate substitute examination to 
determine the etiology of any 
hypertension found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records the examiner should state 
whether it is at least as likely as not 
that any hypertension found is related to 
the veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, if the 
issue on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Board intimates no opinion, either legal or factual, 
concerning the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


